The defendant was convicted of the offense of having in his possession a still, etc., and he appeals. A detailed discussion of the evidence, and the few exceptions reserved to the action of the court in its admission or rejection, would involve only a review of elementary principles, and could serve no useful purpose. No brief has been submitted on behalf of appellant, and we are unable to discover any prejudicial error in any ruling of the court made during the conduct of the trial. There was ample evidence to support the verdict returned, and the court did not err in refusing to give the general affirmative charge in favor of the defendant. The other charges refused to the defendant were fully and amply covered by the court's oral charge to the jury. There appearing to be no prejudicial error in the record, let the case be affirmed. Affirmed.